Case 2:20-cv-09523-VAP-RAO Document 14 Filed 11/04/20 Page 1 of 2 Page ID #:208




   1 Tara A. LaClair, Cal. Bar No. 205130
     tara.laclair@crowedunlevy.com
   2 CROWE & DUNLEVY, P.C.                                           JS-6
     324 N. Robinson Ave., Ste. 100
   3 Oklahoma City, OK 73102
     Telephone: (405) 235-7700
   4 Facsimile: (405) 239-6651
     tara.laclair@crowedunlevy.com
   5
     ATTORNEY FOR DEFENDANT
   6 MERRILL LYNCH, PIERCE,
     FENNER & SMITH, INC.
   7
     Noah Green, Esq., Cal. Bar No. 218643
   8 noah@gspattorneys.com
     GREEN,STEWART & PAUL
   9 301 E Colorado Boulevard, Suite 705
     Pasadena, CA 91101
  10 Telephone: (626)395-7686
  11 ATTORNEY FOR PLAINTIFFS,
     GREG MEYER and NATALIE MEYER
  12
                     UNITED STATES DISTRICT COURT
  13
                   CENTRAL DISTRICT OF CALIFORNIA
  14
     GREG MEYER, an individual, and Case No.: 2:20-cv-09523-VAP-RAOx
  15 NATALIE MEYER, an individual,  Hon. Virginia A. Phillips
  16
                        Plaintiffs,
  17
            v.                                 ORDER
  18
     MERRILL LYNCH, PIERCE,
  19 FENNER & SMITH, INC.; and
     DOES 1 through 50,
  20
                     Defendants.
  21
  22        Upon consideration of the Joint Stipulation and [Proposed] Order submitted
  23
       by the Plaintiffs Greg and Natalie Meyer (“Plaintiffs”) and Defendant Merrill
  24
  25 Lynch, Pierce, Fenner & Smith (“Defendant”) in the above-referenced matter, and in
  26 good cause appearing therefore:
  27
  28
                                         -1-
Case 2:20-cv-09523-VAP-RAO Document 14 Filed 11/04/20 Page 2 of 2 Page ID #:209




   1         IT IS HEREBY ORDERED that pursuant to 9 U.S.C. § 2 and California
   2
       Code of Civil Procedure section 1281.2, and the terms of the contract stipulated, the
   3
       parties must arbitrate the controversy set forth in Plaintiffs’ Complaint through the
   4
   5 Financial Industry Regulatory Authority (“FINRA”).
   6
             IT IS FURTHER ORDERED that Plaintiffs shall cause and direct the
   7
   8 dismissal without prejudice of all claims against Defendant or stay all claims against
   9
       Defendant for the duration of the FINRA arbitration and dismiss the claims upon its
  10
       completion, whether by a hearing on the merits, dismissal, settlement, or otherwise.
  11
  12         IT IS SO ORDERED.
  13
  14 Dated: November 4, 2020
  15
  16
  17                                                ________________________________
                                                    Honorable Virginia A. Phillips
  18
                                                    Judge, United States District Court
  19                                                Central District of California
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -2-
